           Case 2:19-mj-00073-AC Document 16 Filed 06/03/19 Page 1 of 1

                         SPECIAL CONDITIONS OF RELEASE


                                                        RE:     Stuckey, Catherine
                                                        Docket No. 2:19-MJ-0073 AC-03
                                                        Date: May 30, 2019

1. You must report to and comply with the rules and regulations of the Pretrial Services Agency;

2. You must reside at a location approved by the pretrial services officer and not move or absent
   yourself from this residence for more than 24 hours without the prior approval of the pretrial
   services officer;

3. You must cooperate in the collection of a DNA sample;

4. You must restrict your travel to Eastern and Central Districts of California unless otherwise
   approved in advance by the pretrial services officer;

5. You must surrender your passport to the Clerk, U.S. District Court, and you must not apply for or
   obtain a passport or any other travel documents during the pendency of this case;

6. You must not possess, have in your residence, or have access to a firearm/ammunition, destructive
   device, or other dangerous weapon; additionally, you must provide written proof of divestment of
   all firearms/ammunition currently under your control;

7. You must not associate or have any contact with co-defendants in this pending case unless in the
   presence of counsel or otherwise approved in advance by the pretrial services officer;

8. You must report any contact with law enforcement to your pretrial services officer within 24 hours;
   and,

9.   You must not access the United States Postal Service’s website for any purposes unless approved
     in advance by the Court.
